Citation Nr: 0505984
Decision Date: 03/03/05	Archive Date: 06/28/05

DOCKET NO. 03-35 824                        DATE MAR 03 2005

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska

THE ISSUES

1. Entitlement to service connection for paranoid personality.

2. Entitlement to service connection for post-traumatic stress disorder (PTSD).

3. Entitlement to service connection for left ear hearing loss.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel

INTRODUCTION

The veteran had active service from February 1982 to April 1989.

The issues of service connection for a psychiatric disorder and for left ear hearing loss are REMANDED to the regional office (RO) via the Appeals Management Center (AMC), in Washington, DC. Department of Veterans Affairs (VA) will notify you if further action is required on your part.

FINDING OF FACT

A paranoid personality disorder is not a disease or disability.

CONCLUSION OF LAW

A paranoid personality disorder is by regulation a disorder for which service connection may not be granted. 38 C.F.R. §§ 3.303(c), 4.9 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

In and of itself, the law does not permit the grant of service connection for a personality disorder either on the basis of direct incurrence or by aggravation. Accordingly, there is no basis by which an award of service connection for this condition may be implemented. This does not necessarily mean, however, that other psychiatric disabilities for which service connection may be granted cannot coexist with a personality disorder. The matter of potential service connection for some other psychiatric disorder such as PTSD is addressed in the remand portion of this decision.

-2


ORDER

Entitlement to service connection for a paranoid personality is denied.

REMAND

The Board of Veterans' Appeals (Board) notes that there are multiple diagnoses of PTSD and other psychiatric disability of record. In addition, service medical records reflect that in March 1989, it was noted that the veteran felt extremely unhappy and depressed under the strict standards of Army life, and that he was being watched constantly and was possibly being "bugged." Examination at this time was positive for paranoid ideation and the Axis I assessment was adjustment disorder with mixed emotional feature and there was an Axis II assessment of paranoid personality disorder. The veteran also complained of depression and excessive worry, and frequent trouble sleeping at the time of his separation examination in March 1989.

Therefore, the Board finds that the veteran should be afforded with an appropriate psychiatric examination to determine the nature and etiology of any current psychiatric disability, including PTSD. With respect to PTSD, the Board further finds that as a result of current diagnoses of this disorder and relevant findings in service, an additional effort should be made to obtain further details from the veteran regarding his claimed stressors and depending upon his response, an effort should be made to confirm his claimed stressors to the extent possible. The Board's review of the file reflects that in addition to claimed stressors of being on standby after the bombing of the Marine barracks in Lebanon in 1983, flying in extreme weather in an Army Beech craft plane en route to recover nerve agent, and an incident involving the detonation of a claymore mine, the veteran has testified to being concerned that his protective suit would tear and expose him to chemical agents during various tests that he was involved in at the Dudley Proving Ground in Utah and an overall feeling that he was under the constant watch of Army intelligence as a result of his activities at Dudley.

- 3 


As for the remaining issue of entitlement to service connection for left ear hearing loss, although there is an indication in the record that the veteran suffered from some degree of bilateral hearing loss prior to service, service medical records also reflect that the veteran received treatment to his left ear during service, and there is also an indication that audiometric examination conducted in 1986 and 1986 revealed hearing loss thresholds on the left at 3000 and 4000 Hertz that were in excess of the thresholds demonstrated at the time of enlistment. Thus, the Board further finds that the veteran should be furnished a new VA audiological examination and opinion as to whether the veteran's left ear hearing loss increased in disability during active service.

Accordingly, this case is REMANDED for the following actions:

1. The veteran should be asked to review the accounts of his alleged in-service traumatic events in both his testimony and statements, and add any additional information possible, including a comprehensive statement containing as much detail as possible regarding the stressors to which he alleges he was exposed during service. The veteran should be asked to provide to the best of his ability any specific details to each of the claimed stressful events, such as dates, places, detailed descriptions of events, and identifying information concerning any other individuals involved in the events, including their names, ranks, units of assignment or any other identifying detail. The veteran should indicate which of these alleged stressful events he is referring to when he writes relative to any specific incident. It there are additional stressors, he should note those stressors and number them accordingly.

The veteran is advised that this information is vitally necessary to obtain supportive evidence of the stressful events and that he must be as specific as possible

- 4


because without such details an adequate search for verifying information would be difficult or impossible.

2. The veteran should be afforded a VA psychiatric examination to determine the nature and etiology of any psychiatric disorder or disorders found to be present. The examination should be conducted with consideration of whether the diagnostic criteria for PTSD in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV) are met. The claims file should be made available to the examiner for review in connection with the examination. The examination report should include a detailed account of all pathology found to be present.

If a diagnosis of PTSD is appropriate, the examiner should specify whether any alleged stressor established by the evidence of record as having occurred in service was sufficient to produce PTSD; whether the DSM-IV diagnostic criteria to support the diagnosis of PTSD have been satisfied; and, whether there is a link between the current symptomatology and the in-service stressor established by the record as having occurred in service. The examiner should further indicate whether it is at least as likely as not that any other current psychiatric disability is related to active service.

3. The veteran should also be afforded an appropriate examination to determine whether any current left ear hearing loss is related to the veteran's active service. The claims file should be made available to the examiner for review in connection with the examination. All indicated studies should be performed,

- 5 


and all findings reported in detail. The examiner should state whether it is at least as likely as not that the veteran's left ear hearing loss increased in disability during active service.

4. The case should again be reviewed on the basis of all of the evidence received since the statement of the case, dated in November 2003. If the benefit sought is not granted in full, the appellant and his representative should be provided a supplemental statement of the case and given the opportunity to respond. .

Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999, hereafter "the Court") for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

- 6 




